In an action by a partnership to recover for necessaries furnished to an infant against the infant and his father, a member of the partnership, the appeal is from an order granting the infant’s motion to dismiss the complaint for failure to state facts sufficient to constitute a cause of action (Rules Civ. Prac., rule 106, subd. 4). The Special Term held that to permit the maintenance of this action would contravene public policy. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Beldoek, Acting P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ. [20 Misc 2d 243.]